Citation Nr: 1521334	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-29 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for right ear hearing loss.  


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of September 2011 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

An informal RO conference was held before a Decision Review Office (DRO) at the RO in April 2013.  A discussion of the conference is of record.  

The Virtual VA electronic claims file contains additional VA treatment records that were reviewed by the RO prior to the issuance of the July 2013 statement of the case.  The Veterans Benefits Management System (VBMS) does not contain any relevant documents.  


FINDINGS OF FACT

1.  In a June 1990 rating decision, the RO denied the Veteran's claim of entitlement to service connection for hearing loss.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The evidence received since the June 1990 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.  

3.  Right ear hearing loss did not manifest during active service, within one year of separation from service, and was not otherwise related to active service.  

CONCLUSIONS OF LAW

1.  The June 1990 rating decision that denied the claim for entitlement to service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the June 1990 rating decision is new and material, and the claim of service connection for right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Right ear hearing loss was not incurred in active service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen 

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

In a June 1990 rating decision, the RO denied the Veteran's claim of service connection for hearing loss.  The RO found that there was no evidence of continuity concerning his hearing impairment other than his own assertions that his hearing had deteriorated from active service to the present.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since the June 1990 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In particular, the evidence includes statements by the Veteran regarding the circumstances of his in-service noise exposure and medical assessments regarding the etiology of the Veteran's hearing loss.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include a nexus, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for right ear hearing loss is reopened.  

Additionally, as the RO reopened the claim for right ear hearing loss and considered the issue on the merits in the September 2011 rating decision, there is no prejudice in the Board proceeding to decide this appeal on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO provided the Veteran with a notification letter in August 2010, prior to the initial decision for the claim for service connection.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letters, the RO notified the Veteran of the evidence necessary to substantiate the claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran also has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was afforded VA examinations in May 2011 and May 2013 and an addendum opinion was provided in June 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports and opinion, when taken together, are adequate to decide the case because they are predicated on an examination, a history provided by the Veteran, and a review of the claims file documenting his medical history and any complaints.  The opinions also sufficiently address the central medical issues and are supported by rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

For these reasons, the Board concludes that VA has fulfilled the duties to notify and assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Service Connection Claim

The Veteran contends that he has right ear hearing loss due to excessive noise exposure during service.  See, e.g. July 2010 statement; September 2013 substantive appeal.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  38 C.F.R. § 3.303(b).  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  38 C.F.R. § 3.303(b).  Entitlement to service connection based on chronicity or continuity of symptomatology applies only when the disability is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As organic diseases of the nervous system, such as sensorineural hearing loss, are chronic diseases, 38 C.F.R. § 3.303(b) is potentially applicable in this case.  

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing is a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In order to satisfy the current disability element of a claim for entitlement to service connection for hearing loss disability, a veteran's audiometric test results must fall within these regulatory criteria.

Here, the Veteran was diagnosed with a right ear hearing loss disability at the May 2011 VA examination.  38 C.F.R. § 3.385.  The Veteran also reported that he was exposed to loud noise from artillery and weapons during service.  As his military occupational specialty was that of a heavy vehicle driver, the Board finds that the statements are consistent with the circumstances of his service, and therefore the in-service injury requirement for right ear hearing loss has been met.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Accordingly, the first and second elements to demonstrate service connection have been met.

At issue, therefore, is whether the Veteran's right ear hearing loss disability is related to his in-service noise exposure.  For the reasons below, the Board concludes that the Veteran's right ear hearing loss did not manifest in service or for many years thereafter and is not otherwise related to service.  

The Veteran's service treatment records documented normal hearing at induction and at separation from service.  See January 1966 induction examination; December 1968 separation examination.  Although the Veteran denoted that he had "ears, nose, and throat" trouble in his reports of medical history throughout service, the Veteran clarified that the notations were in reference to his hay fever and associated nose trouble.  See January 1966 report of medical history.  The remaining service treatment records contain no references to complaints of decreased hearing.  

The Board therefore finds that a right ear hearing loss disability for VA purposes did not manifest during service or within one year of separation.  Although the Veteran contended that his right ear hearing loss started when he returned from service and the Board finds that the Veteran is competent to state that he has had difficulty hearing since his military service, his statements are inconsistent with the contemporaneous record.  Significantly, upon objective testing, his hearing in the right ear was documented as being within normal limits at the time of his separation from service.  See December 1968 separation examination.  As such, there is affirmative evidence showing that he did not have a right ear hearing loss disability at the time of his separation from service.  There is also no diagnosis of a right ear hearing loss disability for VA purposes within one year of discharge.  The first objective indication that the Veteran had a right ear hearing loss disability was in January 1990.  See January 1990 private audiogram.  Accordingly, the evidence reflects that there were no characteristic manifestations to identify the disease process during service and that sensorineural hearing loss was not "noted," identified, or diagnosed during service or within a year of separation.  

Furthermore, the most probative evidence of record demonstrates that the right ear hearing loss is not otherwise related to active service, including noise exposure. 

As noted above, the Veteran was first diagnosed with hearing loss by a private audiologist in January 1990.  The audiologist did not provide an opinion regarding the etiology of the hearing loss.  The Veteran's VA treatment records also contain an audiogram from June 2010 that documents sensorineural hearing loss.  An etiological opinion was not provided in his VA treatment records.   

In December 2010, the Veteran's friend submitted a buddy statement and reported he had noticed that the Veteran's hearing had become problematic and that the Veteran told him that his hearing loss began in Vietnam.   

During a May 2011 VA examination, the Veteran reported in-service noise exposure as a combat engineer and reported excessive noise exposure for four months when he was stationed in front of an artillery unit.  The examiner opined that the Veteran's left ear hearing loss was most likely caused by unusual noise as a heavy vehicle operator due to combat related noise such as artillery fire, mortar fire, and gun fire; however, the right ear hearing loss was less likely as not caused by or a result of unusual noise as a heavy vehicle operator due to combat related noise such as artillery fire, mortar fire, and gun fire.  The examiner indicated that he based his opinion on the fact that the Veteran had a threshold shift in his hearing in his left ear during service, but there was no significant threshold shift noted in the right ear.  

At a May 2013 VA examination, the examiner reported that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in the military.  The rationale provided was that the Veteran was service-connected for impaired hearing.  In June 2013, the examiner provided a clarifying opinion that the right ear sensorineural hearing loss was less likely as not caused by or a result of unusual noise as a heavy vehicle operator and less likely as not caused by or a result of combat related noise such as artillery fire, mortar fire, and gun fire because no significant threshold shift was noted throughout military service.  

The Board finds the May 2011 VA opinion and June 2013 VA opinion, when taken together, to be of significant probative value as the examiner explained, based on medical principles and the medical records, why the Veteran's right ear hearing loss was not related to service while the left ear hearing loss was related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning).  In regard to the Veteran's lay statements, although the VA examiner did not explicitly address the Veteran's lay statements in the rationale, the examiner elicited a history from the Veteran regarding his symptoms and their history and endorsed that he reviewed the claims file prior to rendering his opinion; therefore, the examiner implicitly acknowledged the Veteran's lay statements in the opinion.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (noting that medical reports must be read as a whole and in the context of the evidence of record).  

To the extent that the May 2013 VA examination report contained an opinion that the Veteran's hearing loss was related to service because the Veteran is service-connected for impaired hearing, the Board finds that this opinion is of no probative value.  First, the rationale provided did not pertain to the right ear hearing loss as the Veteran was not service-connected for right ear hearing loss.  Second, the examiner clarified that he believed that the right ear hearing loss was less likely as not related to service in the June 2013 clarifying opinion.  

The Board has also considered the December 2010 buddy statement that the Veteran's right ear hearing loss had its onset in service and the Veteran's contentions that his right ear was exposed to the same noise exposure as the left ear, and therefore, his right ear hearing loss should be service-connected on the same grounds as his service-connected left ear hearing loss.  The Veteran is competent to report as to the observable symptoms he experiences, such as decreased hearing and its history.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, competence must be distinguished from probative weight.  Here, the Board finds the Veteran's statements to be outweighed by the specific and reasoned opinions of the VA examiner who determined that the left ear hearing loss was related to service because there were significant threshold shifts during service, whereas the right ear hearing loss was not related to service because there were not significant threshold shifts documented during service.  Significantly, the Veteran is not competent to provide etiology opinions regarding this issue as it is a highly complex medical determination based upon internal medical processes; the Veteran has not contended, and the evidence does not show that he has the medical expertise to provide such opinions.  Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. 465.  Therefore, the Board finds that the specific and reasoned opinions rendered by the VA examiner to be more probative than the Veteran's lay statements.  

Based on the foregoing, the Board finds that the weight of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for right ear hearing loss is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


